Citation Nr: 1100420	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for migraine headaches.

2.  Entitlement for service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1975 to December 1996, during the Gulf War Era.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2005 and September 2008 rating 
decisions of the VA RO in Montgomery, Alabama.

By way of a November 2005 rating decision, the RO increased the 
rating for migraine headaches from 10 percent to 30 percent 
disabling, effective April 18, 2005.

Service connection for posttraumatic stress disorder was granted 
in a January 2008 rating decision.  Therefore, that issue is no 
longer on appeal.

A September 2008 rating decision denied service connection for 
bronchitis.

In April 2010, the Veteran testified at a video conference 
hearing before the undersigned.  A transcript of this hearing is 
associated with the claims file.  

The issue of service connection for a respiratory disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The Veteran's disability picture for migraines more nearly 
approximates the criteria for a 30 percent evaluation as the 
Veteran's headaches are productive of pain, light sensitivity, 
scotoma, nausea, vomiting, blurred vision with impingement on 
quality of life and employment.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for 
migraines have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in June 2005 prior to 
the initial adjudication of her increased rating claim for 
migraines in a November 2005 rating decision.  The VCAA letter 
indicated the types of evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain both her private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 2006 
pertaining to the downstream disability rating and effective date 
elements of the claim, with subsequent adjudication of her claim 
in a November 2009 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further, the Veteran testified at a Board hearing that focused on 
the elements necessary to substantiate her increased rating claim 
and the Veteran, through her testimony and her representative's 
statements, demonstrated that she had actual knowledge of the 
elements necessary to substantiate the claim for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the AVLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) (2010) and that the Board can 
adjudicate the claim based on the current record.  

The Veteran was afforded a VA examination in October 2005 and 
October 2009.  These examinations are adequate for rating 
purposes.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA medical records, and 
statements from the Veteran and her representative.  The Veteran 
has not indicated that she has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  Increased Rating for Migraine Headaches

The Veteran is assigned a 30 percent rating for migraine 
headaches, effective April 18, 2005 under Diagnostic Code 8100.  
38 C.F.R. § 4.124a (2010).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The Veteran's application for an increased rating for service-
connected migraine headaches was received in April 2005.  
Pursuant to 38 C.F.R. § 3.400(o), the Board will examine the 
record to determine whether within the year prior to the April 
2005 receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability had 
occurred.  Thus, the Board must review the evidence from April 
2004 and subsequent to determine whether a higher rating was 
merited for the disability during the applicable time period.

Migraines are currently evaluated as 30 percent disabling under 
Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Diagnostic Code 8100 provides a 30 percent evaluation is 
appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is in order with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id. 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to define 
"prostrating."  According to Stedman's Medical Dictionary, 27th 
Edition (2000), p. 1461, "prostration" is defined as "a marked 
loss of strength, as in exhaustion."

Private treatment records dated from January 2000 to June 2005 
reflect that the Veteran was prescribed Zomig for headaches.  An 
October 2001 record reflects complaints of persistent migraines 
that had progressively worsened over the past few weeks.  She had 
some nausea, blurred vision, and vomiting associated with the 
headaches.

VA treatment records dated from April 2004 to November 2005 
reflect treatment for migraine headaches.  A September 2005 VA 
treatment record reflects complaints of sinus pain and pressure 
and migraine headaches.  An October 2005 VA treatment record 
noted that the Veteran was a workaholic and did not miss any days 
at work.

The Veteran underwent a VA examination in October 2005.  She 
complained of an aura, nausea, and sensitivity to light and sound 
prior to a headache.  She told the VA examiner that she takes 
Indocin (25 mg) twice a day and Tylenol to prevent a headache.  
She takes Zomig (5 mg) every 3 to 4 months.  She reported that 
she missed 25 days of work over the past year because of migraine 
headaches.  She stated that sometimes she goes to the emergency 
room to receive an injection for her headaches.  She did not 
report physician-ordered bed rest.  The VA examiner diagnosed the 
Veteran with migraine headaches.

VA treatment records dated from December 2005 to October 2009 
reflects complaints of vertigo and headaches.  A December 2005 VA 
treatment record noted that the Veteran had a significant 
migraine headache and had an interruption of work.  The Veteran 
used bed rest, Zomig, and Tylenol for relief.  She reported 
scotoma, vomiting, and light sensitivity.  She also complained of 
acceleration in the duration of the headaches.

The Veteran underwent a VA examination in October 2009.  She 
complained of headaches with nausea.  She reported that she took 
Hydrocodine and Acetaminophen as needed.  She reported no history 
of hospitalizations.  She stated that she had headaches weekly, 
but not treated with continuous medication.  She reported that 
less than half of the attacks were prostrating and that the 
duration of the headache was 1 to 2 days.  She reported increased 
absenteeism at work because of pain.  With regard to effects on 
usual daily activities, chores were severe; shopping, recreation, 
traveling, was mild; and there were no effects on feeding, 
bathing, dressing, toileting, and grooming.  She further stated 
that her migraines prevented exercise and sports.  The Veteran 
was diagnosed with migraines.

In April 2010, the Veteran testified that she worked full-time at 
the Department of Corrections as a steward (supervising the 
kitchen), as indicated on page 5 of the hearing transcript.  She 
further testified that she was having migraines 2 to 3 times per 
month.  She stated she had to take sick leave for her migraines 
and that last year she took 40 days off of work.  She testified 
that she received a shot and takes medication for her migraines, 
as indicated on page 9 of the hearing transcript.  The Board 
finds the Veteran's testimony to be credible.  

The medical evidence of record consistently describes chronic 
headaches on a weekly basis that interferes with the Veteran's 
quality of life and employment.  Although the October 2009 VA 
examiner stated that "less than half of the attacks were 
prostrating and that the duration of the headache was 1 to 2 
days."  The overall medical evidence of record does not suggests 
prolonged attacks productive of severe economic inadaptability.  
In fact, that Veteran has maintained full-time employment for 
over a decade after retiring from the military.  Thus, the 
Veteran's disability picture for migraines more nearly 
approximates the criteria for a 30 percent evaluation as the 
Veteran's headaches were productive of pain, light and sound 
sensitivity, scotoma, nausea, vomiting, blurred vision and 
impingement on quality of life and employment.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Hart, supra.  However, the weight of the credible 
evidence demonstrates that during the appellate period, the 
Veteran's service-connected migraine headaches have warranted a 
disability rating no higher than 30 percent.  As the 
preponderance of the evidence is against the claim of entitlement 
to an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Finally, the Board has considered whether referral for an 
extraschedular rating is appropriate.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  In the second step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's migraines is 
inadequate.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; she disagrees with the 
assigned evaluations for her level of impairment.  In other 
words, she has no unusual symptomatology that is not captured by 
the criteria set forth in the rating schedule.  The Board finds 
that the Veteran's migraine headaches, manifested by 
characteristic prostrating attacks, pain, light sensitivity, 
scotoma, nausea, vomiting, and blurred vision, and impingement on 
quality of life and employment are adequately captured by DC 
8100.  Thus, the Veteran's disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is 
adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral 
for extraschedular consideration is not warranted.

The Board notes that neither the Veteran's contentions nor the 
medical evidence suggest a request for a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when entitlement to TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability).  Here, the Veteran is 
employed full-time, albeit, she has some impairment (i.e., calls 
in sick) because of her headaches.

The Veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative evidence 
(i.e. where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board 
finds that the evidence does not support a disability rating in 
excess of 30 percent for the entire appeal period.


ORDER

An increased rating in excess of 30 percent for migraine 
headaches is denied.


REMAND

In an October 2009 VA examination, the VA examiner found that the 
Veteran did not currently suffer from bronchitis.  However, a 
February 2002 VA examination noted that the Veteran had 
"possible reactive airway disease."  An October 2001 treatment 
record noted a history of asthma.  The October 2009 VA examiner 
did not address whether the Veteran suffered from another 
respiratory condition that could be attributed to service.

VA has a duty to provide a medical examination and opinion when 
the evidence reflects an in-service event, a current disability 
and an indication that the current disability may be associated 
with her service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Once VA undertakes the effort to provide an examination, 
it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The record indicates that VA has not afforded 
the Veteran an adequate examination with medical opinion rendered 
as to whether she has an undiagnosed illness and whether her 
disorder is related to service.  Additionally, the October 2009 
VA examiner did not review the claims file.  Thus, the current 
record is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Therefore, a 
remand for a VA examination is required.  See 38 U.S.C.A. § 
5103A(d).

The Board notes that VA regulations provide that compensation 
will be paid to a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability if that disability 
(a) became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2011, 
and (b) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (2010).

For VA purposes, a qualifying chronic disability presently means 
a chronic disability resulting from any of the following (or any 
combination of the following): (A) An undiagnosed illness; or (B) 
The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(Chronic fatigue syndrome, Fibromyalgia, or Irritable bowel 
syndrome).  The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, (3) Headache, 
(4) Muscle pain, (5) Joint pain, (6) Neurological signs and 
symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory system, (9) 
Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, and 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2010).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening condition 
or event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness, or if there is affirmative evidence that the illness is 
the result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2010).


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, the 
RO should obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
by VA and/or any other pertinent private 
medical facility.  All records and/or 
responses received should be associated 
with the claims folder.  If any VA or 
private records sought are not obtained, 
notify the Veteran and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  Then, the RO should schedule the 
Veteran for a VA examination(s) in order to 
determine the nature and likely etiology of 
the claimed respiratory condition(s) found 
to be present.  

The claims folder and a copy of this remand 
must be reviewed by the examiner(s).  The 
examiner(s) must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this remand.  

The examiner also shall discuss the 
Veteran's reports regarding the onset and 
continuity of her pertinent symptoms and 
describe the evidence of all such 
symptomatology.  Consideration shall be 
given to whether any symptomatology is 
associated with an undiagnosed illness or 
medically unexplained chronic multisymptom 
illness.  All indicated studies deemed 
necessary shall be performed, and all 
findings, shall be reported in detail.  

For each respiratory disorder or disability 
diagnosed, the examiner shall opine as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that the 
disorder or disability is related to the 
Veteran's service or to an undiagnosed 
illness.  

In all conclusions, the examiner(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner(s) is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim of service 
connection for a respiratory disorder in 
light of all the evidence of record.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, she and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be afforded an appropriate period of 
time within which to respond thereto.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


